         Case 2:18-cv-00743-RAJ Document 44 Filed 08/21/20 Page 1 of 1

                    UNITED STATES COURT OF APPEALS
                                                                      FILED
                           FOR THE NINTH CIRCUIT
                                                                     AUG 21 2020
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS




 RENTBERRY, INC., a Delaware                    No. 19-35308
 corporation and DELANEY
 WYSINGLE, an individual,
                                                D.C. No. 2:18-cv-00743-RAJ
               Plaintiffs - Appellants,         U.S. District Court for Western
                                                Washington, Seattle
   v.
                                                MANDATE
 CITY OF SEATTLE, a Washington
 municipal corporation,

               Defendant - Appellee.


        The judgment of this Court, entered July 30, 2020, takes effect this date.

        This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.

                                                FOR THE COURT:

                                                MOLLY C. DWYER
                                                CLERK OF COURT

                                                By: Jessica Flores
                                                Deputy Clerk
                                                Ninth Circuit Rule 27-7
